             Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 1 of 6




                              LINITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS

UNITED STATES OF        AMERICA,                  )
                                                  )
                       Plaintifl                  )
                                                  )
                v.                                )       Case No. 20- 01040
                                                  )
$349,810.00 IN T]NITED    STATES                  )
CURRENCY, More or       less,                     )
                                                  )
                       Defendant.                 )
                                                  )


                         COMPLAINT F'ORFORFEITURE IN REM

        Plaintiff, United States of America, by and though its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

        1.     This is aa action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $349,810.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of   2l   U.S.C. S 841 .

                                  THE DEFENDANT IN REM

       2.      The defendant property consists of: $349,810.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about December 13,2019 during a

traffic investigation ofa 2007 Ford F150 pickup driven by Francisco Javier Mata Reyes on I-70
               Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 2 of 6




 at milepost 337 in Wabaunsee County, in the District of      Kansas. The curency is currently in

 the custody of the United States Marshal Service.

                                     JURISDICTION AIID VENUE

          3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

 defendant property. This Court has jurisdiction over an action commenced by the United States

 under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

          4.     This Court has in rem jwisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue     an arrest warrant

 in rem pursuarfi to Supplemental Rule G(3)(b), which the plaintiffwill execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

          5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1), because the

acts or omissions giving rise to the forfeiture occuned in this district and./or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                      BASIS FOR FORT'EITURE

          6.     The defendant property is subject to forfeiture pursuant to   2l   U.S.C. g   8S l   (a)(6)

because   it constitutes   1) money, negotiable instruments, securities and other things of value

fumished or intended to be furnished in exchange for a controlled substance in violation ofthe

controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.        Supplemental Rule G(2)(f) requires this complaintto state sufficiently detailed

facts to support a reasonable beliefthat the government will be able to meet its burden ofproof
                Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 3 of 6




at   trial.   Stch facts and circumstances supporting the seizure and forfeiture ofthe defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants ofinterests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the     plaintiffbe awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

         The United States hereby requests that trial ofthe above entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfully submitted,

                                                        STEP           MCALLISTER



                                                                 .   wooD,   #19800
                                                       Special Assistant United States Attomey
                                                       1200 Epic Center, 301 N. Main
                                                       Wichita, Kansas 67202
                                                       (316) 269-64&l
                                                       Fax (316) 269-6484
         Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 4 of 6




                                        DBCLARATION

       I, Luke Rieger, Task Force Offrcer with the Drug Enforcement Administration in the

District of Kansas,

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thercto, and the statem€nts contained therein are Aue to the best of my knowledge and belief.

       I declare under penalty of peijury that the foregoing is true and coffect.

       Erecuted on this   ?A   day   of fr1r^."{        .202,A.




                                                      -------<
                                                     TFO Luke     €ger
                                                     DE.,A.




                                                                                                '.l
                                                                                                  I
      Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 5 of 6




                               AT'FIDAVIT

       I, l,uke Rieger, being first duly sworn, depose and state:
1. Your Affiant has been employed as a Kanaas ltighway Patxol (KnP)
   Trooper since March 2010 and has been cross-designated as a DEA
   Task Force Officer since June 2015. My duties inc1ude
   investj-gation of violations of the Controlled Substance Act,
   Tit]e 21 of lhe United States Code and the forfeitures thereto.
2. The information contained in this affidavit is known Lo your
   Affiant through personal direct knoi.rledge, and/or thr:ough a
   revielr of official reports prepared by other J-aw enforcernent
   personnel. This affidavit .is submitted in support of a forfeiture
     proceeding    .

3,   On Decenber   | 2079t Kansas Highway Patrol Trooper Derek Calcr
                       '1,3


     stopped for a traffic violation a 200? Ford F150 on westbound I-
     70 at mifepost 337 in Wabaunsee County, ln the District of
     Kansas, The vehicle was driven by Francisco Javier MATA REYES who
     said that he was travel.ing fron Chicago, Illinois to pasco,
     Washington.
4. During the event, the vehicle was searched. Troopers found in
   the vehicle's fuel tank $349,810.00 in rubber-banded United
   States currency wrapped in vacuum-seal_ed plastic bags.
5- The cu.rrency was packaged and concealed consistent with drug
   proceeds that I have witnessed and investigated.
6. MATA REYES declined to discuss the currency.
7. MATA RnYAS has a crimina.I history invofving money launderlng.
B, T,ater, at another location, a certified drug detection canine
   alerted to the odor of controLled substances emitt.inq from the
     seized currency.
9. Based upon the information set out above, Affiant has probable
   cause to believe that the $349,810.00 seized by Kansas Highway
   PaLro.l constitutes money or other things of value fur:nished or
   intended to be furnished in exchange for a controlled substance.
   ox proceeds traceabLe to such an exchange. o! vlas used or
 Case 6:20-cv-01040 Document 1 Filed 02/11/20 Page 6 of 6




intended to be used to facilitate one or more violations of Title
21, U.S.C. S 841 et.seq. Accordingly, the property is subject to
forfeiture pursuant to Title 27t U.S.C. SS 853 and 881.

                                     4-=-
                                   Luke Riege'


Sworn   to and subscribed before me Lhis -'?a ary of February.   2020




                                   l,lr"t-l-{^    \qd""^
                                  Notary Public
